Case 20-14301-elf        Doc 29    Filed 04/01/21 Entered 04/01/21 12:22:59          Desc Main
                                   Document      Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In re:
                                                            Bankruptcy No. 20-14301-elf
 Alex Cassis
         Debtor                                             Chapter 13
 U.S. Bank National Association, as Trustee, successor in
 interest to Bank of America, National Association, as
 Trustee, successor by merger to LaSalle Bank National      Hearing Date: April 27, 2021
 Association, as Trustee, for LXS 2007-8H, ASSET            Hearing Time: 9:30a.m.
 BACKED NOTES, SERIES 2007-8H                               Location: Courtroom #1, 900 Market
                                                            Street, Suite 201, Philadelphia, PA
       Movant                                               19107
 v.
 Alex Cassis
        Debtor/Respondent
 William C, Miller, Esquire
       Trustee/Respondent




MOTION OF U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN
 INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE,
 SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS
  TRUSTEE, FOR LXS 2007-8H, ASSET BACKED NOTES, SERIES 2007-8H FOR
  RELIEF FROM THE AUTOMATIC STAY TO PERMIT U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST TO BANK OF AMERICA,
NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR BY MERGER TO LASALLE
   BANK NATIONAL ASSOCIATION, AS TRUSTEE, FOR LXS 2007-8H, ASSET
 BACKED NOTES, SERIES 2007-8H TO FORECLOSE ON 5001 HAWTHORNE ST,
                 PHILADELPHIA, PENNSYLVANIA 19124


          Secured Creditor, U.S. Bank National Association, as Trustee, successor in interest to

Bank of America, National Association, as Trustee, successor by merger to LaSalle Bank

National Association, as Trustee, for LXS 2007-8H, ASSET BACKED NOTES, SERIES 2007-

8H, by and through the undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. §

362(d) and 11 U.S.C. § 1301, for a modification of the automatic stay provisions for cause, and,

in support thereof, states the following:

   1. Debtor, Alex Cassis, filed a voluntary petition pursuant to Chapter 13 of the United States

                                                                                          20-14301-elf
                                                                                                 MFR
Case 20-14301-elf    Doc 29     Filed 04/01/21 Entered 04/01/21 12:22:59         Desc Main
                                Document      Page 2 of 5



     Bankruptcy Code on October 30, 2020.

  2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

     1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

     statutes affecting the jurisdiction of the Bankruptcy Courts generally.

  3. On April 19, 2007, Louise Marie Wagnac executed and delivered a Promissory Note

     (“Note”) and Mortgage (“Mortgage”) securing payment of the Note in the amount of

     $106,000.00 to Lehman Brothers Bank, FSB, a Federal Savings Bank. A true and correct

     copy of the Note is attached hereto as Exhibit “A.”

  4. The Mortgage was recorded on April 26, 2007 as Instrument Number 51680572 of the

     Public Records of Philadelphia County. A true and correct copy of the Mortgage is

     attached hereto as Exhibit “B.”

  5. The Mortgage was secured as a lien against the Property located at 5001 Hawthorne St,

     Philadelphia, Pennsylvania, (“the Property”).

  6. The Debtor, Alex Cassis, obtained an ownership interest in the subject property on

     January 24, 2012. The Deed was recorded on February 10, 2012 as Instrument Number

     52445935 of the Public Records of the City of Philadelphia, Pennsylvania. A true and

     correct copy of the Deed is attached hereto as Exhibit “C.”

  7. A loan modification was entered into on November 26, 2010, creating a new principal

     balance of $115,090.58. A true and correct copy of the Agreement is attached hereto as

     Exhibit “D.”

  8. The loan was lastly assigned to U.S. Bank National Association, as Trustee, successor in

     interest to Bank of America, National Association, as Trustee, successor by merger to

     LaSalle Bank National Association, as Trustee, for LXS 2007-8H, ASSET BACKED



                                                                                    20-14301-elf
                                                                                           MFR
Case 20-14301-elf    Doc 29     Filed 04/01/21 Entered 04/01/21 12:22:59          Desc Main
                                Document      Page 3 of 5



     NOTES, SERIES 2007-8H and same was recorded with the City of Philadelphia

     Recorder of Deeds on August 24, 2017, as Instrument Number 53257306. A true and

     correct copy of the Assignment of Mortgage is attached hereto as Exhibit “E.”

  9. Based upon the Debtor(s)’ Confirmed Amended Chapter 13 Plan (Docket No. 16), the

     Debtor intends on curing Secured Creditor's pre-petition arrearages within the Chapter 13

     Plan and is responsible for maintaining the ongoing post-petition obligation directly to

     Secured Creditor. A true and correct copy of the Confirmed Amended Chapter 13 Plan is

     attached hereto as Exhibit “F.”

  10. Co-Debtor(s), Louise Marie Wagnac, are liable on and/or has secured the aforementioned

     debt with the Debtor(s).

  11. Debtor has failed to make the monthly payments of principal, interest, and escrow in the

     amount of $613.98 which came due on February 1, 2021 and March 1, 2021,

     respectively. Additionally, there is a Suspense Balance of $0.04.

  12. Thus, Debtor(s)’ post-petition arrearage totaled the sum of $1,227.92 through March 31,

     2021.

  13. The current unpaid principal balance due under the loan documents is approximately

     $85,791.60. Movant’s total claim amount, itemized below, is approximately

     $121,892.78. See Exhibit “G.”

                Principal Balance                               $85,791.60
                     Interest                                    $6,256.81
                Escrow Advance                                   $3,263.72
               Corporate Advance                                 $1,614.94
               Deferred Principal                               $25,253.79
               Suspense Balance                                  ($288.08)
                  Total Payoff                                  $121,892.78


  14. According to the Debtor's bankruptcy schedules, the liquidation value of the subject

                                                                                     20-14301-elf
                                                                                            MFR
Case 20-14301-elf       Doc 29     Filed 04/01/21 Entered 04/01/21 12:22:59           Desc Main
                                   Document      Page 4 of 5



       property is $92,970.00. A true and accurate copy of the Debtor(s)’ Schedule D is

       attached hereto as Exhibit “H.”

   15. Under Section 362(d)(1) of the Code, the Court shall grant relief from the automatic stay

       and Co-Debtor stay for “cause” which includes a lack of adequate protection of an

       interest in property. Sufficient “cause” for relief from the stay under Section 362(d)(1)

       and Co-Debtor stay pursuant to 11 U.S.C. § 1301 is established where a debtor has failed

       to make installment payments or payments due under a court-approved plan, on a secured

       debt, or where the Debtor(s) have no assets or equity in the Mortgaged Property.

   16. As set forth herein, Debtor has defaulted on his secured obligation as he has failed to

       maintain the monthly post-petition installment payments to Secured Creditor.

   17. As a result, cause exists pursuant to 11 U.S.C. § 362(d) and 11 U.S.C. § 1301 of the Code

       for this Honorable Court to grant relief from the automatic stay to allow Secured

       Creditor, its successor and/or assignees to pursue its state court remedies, including the

       filing of a foreclosure action.

   18. Additionally, once the stay is terminated, the Debtor(s) will have minimal motivation to

       insure, preserve, or protect the collateral; therefore, Secured Creditor requests that the

       Court waive the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) and 11 U.S.C. § 1301 to permit U.S. Bank National

Association, as Trustee, successor in interest to Bank of America, National Association, as

Trustee, successor by merger to LaSalle Bank National Association, as Trustee, for LXS 2007-

8H, ASSET BACKED NOTES, SERIES 2007-8H to take any and all steps necessary to

exercise any and all rights it may have in the collateral described herein, to gain possession of



                                                                                          20-14301-elf
                                                                                                 MFR
Case 20-14301-elf      Doc 29     Filed 04/01/21 Entered 04/01/21 12:22:59        Desc Main
                                  Document      Page 5 of 5



said collateral, to seek recovery of its reasonable attorneys’ fees and costs incurred in this

proceeding, to waive the 14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), and for any such

further relief as this Honorable Court deems just and appropriate.

Dated: April 1, 2021

                                                     Robertson, Anschutz, Schneid, Crane &
                                                     Partners, PLLC
                                                     Attorney for Secured Creditor
                                                     10700 Abbott’s Bridge Rd., Suite 170
                                                     Duluth, GA 30097
                                                     Telephone: (470) 321-7112
                                                     By: /s/ Charles G. Wohlrab
                                                     Charles G. Wohlrab, Esquire
                                                     PA Bar Number 314532
                                                     Email: cwohlrab@raslg.com




                                                                                     20-14301-elf
                                                                                            MFR
